Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18:
Please amend “a)	at least one radical RA” in claim 18 to --a)	at least one radical RA--.
Claim 21:
Please amend “two or more radicals RA” as found in line 5 of claim 21 to --two or more radicals RA--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants arguments and amendments, filed on 4/18/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 18 such that variables RA and R2 are exclusive of any heteroaromatic ring systems.  This amendment overcomes the prior art rejections to Liaptsis et al. (WO 2016/116520).  Applicants have further amended claim 18 to exclude embodiment (b) where at least one substituent R4 is replaced by a group satisfying formula (A).  This amendment overcomes the prior art rejection to Heuser et al. (US Pat. 8,618,533).  Applicants amendments to claim 28 overcome the 112(b) and 112(d) rejections as well as the prior art rejection to Jung et al. (US 2015/017342).  An updated search did not furnish any prior art references which teach or fairly suggest compounds which adhere to the structural limitations of independent claim 18, which is the only independent claim in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766